                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

MICHAEL BRAZELL, JR.                                                                 PLAINTIFF
ADC # 500711

v.                             Case No. 2:19-cv-00003-KGB-BD

ROOSEVELT BARDEN, et al.                                                         DEFENDANTS

                                            ORDER

       The Court has reviewed the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 9). No objections have been filed, and the time to file

objections has passed. After careful review, the Court concludes that the Partial Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Dkt. No. 9). Accordingly, the Court dismisses without prejudice the claims against

defendants Andrews, Branch, Dycus, Knott, and Cobb, and the Court denies the motion for a

temporary restraining order (Dkt. No. 4).

       It is so ordered this 15th day of May, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
